                                               Certificate Number: 01401-WAW-CC-033969268


                                                              01401-WAW-CC-033969268




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 18, 2020, at 1:49 o'clock PM EST, Philip P Burnell
received from GreenPath, Inc., an agency approved pursuant to 11 U.S.C. 111 to
provide credit counseling in the Western District of Washington, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 18, 2020                       By:      /s/Jeremy Lark for Alyssa Schuster


                                               Name: Alyssa Schuster


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).



 Case 20-10323-TWD         Doc 3     Filed 01/31/20     Ent. 01/31/20 13:18:06         Pg. 1 of 1
